See Trujillo v. State,   129 Nev.      ,    , 310 P.3d 594, 601-02 (2013).

                Therefore, the district court did not err in denying the petition, and we

                            ORDER the judgment of the district court AFFIRMED. 2




                                                                        C.J.




                                                           Saitta

                CC:   Hon. Valerie Adair, District Judge
                      Antonio Lee Mixon
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




                      2Although the district court erroneously construed the petition to be
                a post-conviction petition for a writ of habeas corpus, we nevertheless
                affirm the district court's decision for the reasons discussed in this order.
                See Wyatt v. State, 86 Nev. 294, 298, 468 P.2d 338, 341 (1970) (holding
                that a correct result will not be reversed simply because it is based on the
                wrong reason).



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A